ACCEPTED
                                                                                                 04-15-00499-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                            9/14/2015 2:05:42 PM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK

                        COURT OF APPEAL NO. 04-15-00499-CV

                                                                            FILED IN
                                                                     4th COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
                              IN THE COURT OF APPEALS                09/14/2015 2:05:42 PM
                                                                         KEITH E. HOTTLE
                 FOR THE FOURTH SUPREME JUDICIAL                DISTRICT      Clerk


                                 SAN ANTONIO, TEXAS



                                    ROBERT GOMEZ,
                                      APPELLANT

                                               V.

                                     PHILIP BERNAL,
                                       APPELLEE



                                      APPEAL FROM

                                     NO. 2015-PC-0983

IN THE ESTATE OF                           §        IN THE PROBATE COURT
                                           §
LOUIS S. BERNAL,                           §        NO. 1
                                           §
DECEASED                                   §        BEXAR COUNTY, TEXAS

   APPELLEE’S MOTION TO EXTEND TIME TO FILE BRIEF AND DOCKETING
                                        STATMENT
TO THE HONORABLE JUSTICES OF THE COURT:
           NOW COMES the Appellee in this Restricted Appeal, referenced above, who
requests that the Court, under TRAP 35.1(C), extend the time in which to file Appellee’s Brief
and Docketing Statement, and would respectfully show the Court as follows:




                                               1
       1. Appellee filed his Notice of Restricted Appeal in the Bexar County Probate Clerk’s
Office on July 6, 2015. His Brief and Docketing Statement are due on or about September 14,
2015. Appellee’s Counsel has not been able to complete same.
       2.     Appellee requests an extension of 30 days to file his Brief and Docketing
              Statement.
       3.     No extension has been granted by this Court.
WHEREFORE, PREMISES CONSIDERED, Appellee requests that their deadline be extended
until Thursday, October 14, 2015, at 5:00 p.m.

                                            Respectfully submitted,

                                            REED GREENE, MPA, JD


                                            By: _____/S/
                                            Reed Greene
                                            Texas Bar No. 08390970
                                            26254 IH 10 West, Suite 135
                                            Boerne, Texas 78006
                                            Tel. (210) 826-1233
                                            Fax. (210) 463-9241
                                            Attorney for Robert Gomez

                                            Jerry H. Kagan
                                            Texas Bar No. 24008963
                                            1600 Culebra Ave.
                                            San Antonio, Texas 78201
                                            Tel. (210) 737-0333
                                            Fax. (210) 738-0088


                               CERTIFICATE OF SERVICE

      I certify that on September 14, 2015 a true and correct copy of Plaintiff's Appearance of
Counsel was served by fax on Cecil "Tres" Bain III.


                                               /S/
                                            Reed Greene

Cecil "Tres" Bain III
THE NUNLEY FIRM



                                                 2
1580 S. Main St., Suite 200
Boerne, Texas 78006
Fax. (830) 816-3388




                              3